DETAILED ACTION
All of the references cited in the International Search Report have been considered.  The most pertinent of these references have been applied below.
	
	
Election/Restrictions
The applicant has elected Group I (claims 1, 3-7, 13-15 and 17-20) with traverse, but no argument has been submitted.  Applicant’s election in the reply is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-7, 13-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
particularly point out and distinctly claim the subject matter which the inventor regards as the invention". However, claims 1 and 3-4 fail the test of compliance with respect to the above underlined portions.
The claimed  “resin”, “thermoplastic”, “aromatic group”, and “sulfonyl group” are disclosed in a language that potentially encompasses any combination of materials that would fulfil the stated properties acquired upon being cured under the specified conditions, crucially, omitting any indication of a specific set of ingredients which would actually meet the claimed parameters. That is, the aforementioned materials as claimed lacks the particulars of a specific set of ingredients that would fulfil the claimed properties and/or conditions.
Further, by failing to particularly point out the inventive subject matter in terms of a specific set of ingredients as alluded to above, the claim also fails the test of distinctness. Moreover, the courts have concluded that, "claims merely setting forth physical characteristics desired in an article, and not setting forth specific compositions which would meet such characteristics, are invalid as vague, indefinite, and functional since they cover any conceivable combination of ingredients either presently existing or which might be discovered in the future and which would impart the desired characteristics." See Austenal Laboratories, Inc. v. Nobilium Processing Company, 115 USPQ 44 and Ex parte Slob 157 USPQ 172.
The examiner urges an amendment of claim 1 to avoid piecemeal rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is(are) rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morita et al. (US 20180326136) listed on IDS and ISR.
Morita (claims, abs., figures, 121-122, 75-78, 82, 88-89, 149, ex8-15, table 2) discloses a process producing polyethersulfone (PES) particles having BET area of 12/0.36=33.3 m 2/g (ex8).   A pulverizer can be used to further reduce the size and would inherently further increase the surface area. The particle size is 200-1.5k microns.  The PES shows Mw of 1k-140k.
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, and 17-18 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 5215854) and evidenced by Mori (US 20040047782).
50) of 100-1k microns (overlapping with the claimed range of claim 7) to about 11 microns.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  The resin can be crosslinked by divinyl sulfone out of about 15 candidates. In light of this, one having ordinary skill in the art would obviously recognize to prepare the claimed particles by selecting aforementioned divinyl sulfone out to meet claim 4, because  although many compositions are disclosed in the reference and therefore anticipation does not appear to be present, it has been held that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of these combination less obvious (Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989).  
Yamazaki is silent on the claimed BET surface area of claim 1.  
Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the reference Yamazaki.  However, Yamazaki teaches a process using the claimed resin particles and the same pulverizer as indicated in specification.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. BET surface area and D50, would necessarily flow from a process employing the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  The rationale is further supported by Mori (ex.1, 18) that teaches using the same ACM Pulverizer to reduce the mean particle size from 102 micron to 19 micron and increase the BET area at least 1 m2/g, overlapping with the claimed range.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  

Claim(s) 1. 3-7, 13-15, and 17-20 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Omori et al. (US 20120219799 listed on IDS and ISR) in view of Yamazaki et al. (US 5215854) and evidenced by Mori (US 20040047782) and Ohtomo et al. (US 20180057636)
 As to claims 1. 3-7, 13-15, and 17-20, Omori (abs., claims, examples, 16, 23-24, 64-65, 115, 328-332, table 1) discloses a process producing polyethersulfone (PES, formula 3) porous particles as adsorbent with BET area of 20-1k m2/g and mean particle size of 600 microns. The PES shows Mw of 10k-140k. Ohtomo (38-45, ex.1m table 1) evidences the Mw range of 11.6k-20.3k for the same PES of Omori corresponds to a reduced viscosity range of 0.18-0.36 dL/g. Thus, Omori teaches a reduced viscosity range overlapping wthe the claimed ones. It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  
Omori is silent on the claimed pulverizing process and D50.

Therefore, as to claims 1, 3-7, 13-15, and 17-20, it would have been obvious to one of ordinary skill in the art to have modified the process disclosed by Omori and added the process of using  ACM Pulverizer in view of Yamazaki and Mori, because the resultant process would yield increased surface area of PES adsorbent and reduced D50 particle size.  The same rationales of ¶2 has been applied to meet the claimed properties.

Claim(s) 7 and 17-19 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Morita et al. (US 20180326136) listed on IDS and ISR.in view of Yamazaki et al. (US 5215854) and evidenced by Mori (US 20040047782).
Disclosure of Morita is adequately set forth in ¶1 and is incorporated herein by reference.  
Morita is silent on the claimed mean particle sizes.
Disclosure of Yamazaki and Mori is adequately set forth in ¶2 and is incorporated herein by reference.  
Therefore, as to claims 7 and 17-19, it would have been obvious to one of ordinary skill in the art to have modified the process disclosed by Morita and added the process of using  ACM Pulverizer in view of Yamazaki and Mori, because the resultant process would yield increased surface area of PES adsorbent and reduced D50 particle size.  The same rationales of ¶2 has been applied to meet the claimed mean particle sizes.


	
	Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766